IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 01-40062



T. J. JONES,
                                           Petitioner-Appellant,

                               versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,
                                           Respondent-Appellee.




            Appeal from the United States District Court
                  for the Eastern District of Texas
                            (4:99-CV-24)

                         September 25, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     With the benefit of briefs and oral argument, we are persuaded

that the motion to reconsider our denial of a request to expand the

certificate of appealability should be denied and judgment of the

district court denying habeas relief to T.J. Jones should be

affirmed.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Jones has urged reversal on two grounds. Jones first contends

that the district court erred in sustaining a challenge for cause

to Genie Robins Williams, a member of the venire.         Ms. Williams’s

response to questions by the prosecutor, defense counsel, and the

state trial judge presented a classic equivocating prospective

juror.   We cannot find that the state trial judge abused his

discretion in excusing Ms. Williams.         See Wainwright v. Witt, 469
U.S. 412 (1985).

     Jones argues that some jurors received extrinsic evidence from

other jurors during the course of their deliberations at the

sentencing phase of trial.     The story is that Ms. Robert, a juror,

had expressed concern that if sentenced to death, Jones might not

have sufficient time to reflect upon his situation.              While the

length of the times suggested in response is disputed, the longest

time suggested was an estimate by another juror that it could take

20 to 30 years before an execution was carried out.            We are not

persuaded that this colloquy among jurors during deliberations

presents the forbidden taint of extrinsic evidence.              It bears

mention that     the   speculation,   even   this   longest   time   of   the

conflicting versions, was not seriously in error.         Regardless, the

concern of Ms. Robert, the juror assertedly improperly influenced,

was that any execution not be swiftly imposed and that assuredly

was not to be.    In short, an assurance regarding the likelihood of

that circumstance does no more than reflect the reality of capital



                                      2
punishment today.   And to our eyes there was nothing impermissibly

foreign introduced in the jurors’ deliberations.

     The judgment is affirmed and the motion to reconsider our

denial of further certificate of appealability is denied.




                                 3